DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the response filed 8/9/2022. Claims 1-18 are pending in the application. 
Election/Restrictions
Applicant's election with traverse of Group 1 claims 1-10  in the reply filed on 8/9/2022 is acknowledged.  The traversal is on the ground(s) that the examiner did not point out with specificity where all the elements of the independent and dependent claims are taught in the prior art.  
The indicated parts of the reference  Gunn describe an apparatus and  method to heat a substance with radio frequency waves wherein the radio frequency waves are provided with one or more solid-state frequency sources as claimed in claims 14 and dependent claims. The description of indicated figures 1-3 (column 3)  for example, includes a method of heating a substance transported from an inlet to an exit which are spaced apart, the heating being achieved with RF waves, wherein the RF waves are provided with one or more solid radio frequency sources.
Claims 11-13 are directed to a food processing line having undefined components other than the heating apparatus. Dependent Claim 2 alone mentions “malaxing apparatus” which is the in the title of the invention. Dependent claims 12 and 13 merely identify the location of the heating apparatus as being provided downstream from a mill and upstream from a separator respectively.
Upon further consideration, as the elected apparatus is usable in the claimed method,  and the claimed food production line has the elected apparatus,  the restriction requirement is withdrawn. All claims are examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/2019 was filed before the first Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “the substance is transported continuously and or intermittently or is heated batch-wise. The phrase “and or” is confusing. Appropriate correction is required.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: “means to transport the substance through the chamber”  in claim 8  and “mixing means” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appear to be corresponding structures “means to transport the substance past the solid-state radio frequency source(s). These means can be a tube and a pump, which pumps the substance through the tube. The tube is in the present case the product chamber” (page 2 paragraph 6)  and “conveyor belt” (column 3 line 41); “mixing means, stirrer” (page 9 line 4).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3,4, 6-10, and 14-18   are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Gunn (US6,246,040 B1), cited in an IDS.
Regarding claims 1, 3, 8 , 14-16, Gunn discloses a food processing system (Fig. 1-3) comprising a  solid-state radio frequency (RF) generator for the dielectric heating of food products (solid-state radio frequency source).
The food product to be heated is pumped from a storage container into an input end of a cylindrical pipe (tube) surrounded by a plurality of heating modules, to an exit that are spaced apart as required in claim 15 (Fig. 1) . The instant specification  defines chamber as a  vessel or a tube. Gunn therefore discloses a “chamber” as claimed. Each heating module in Gunn includes a plurality of heating stages, whereby each stage includes an RF power source formed by a solid-state RF generator. 
Regarding claim 4 and 7, the heating modules comprising several  solid-state radio frequency source are placed  along the circumference of the pipe (chamber), as required in claim 7.
Regarding claim 6, according to Fig. 2 in Gunn , the solid-state RF sources are arranged in a 2x 10 array.
Regarding claim 8, Gunn provides a tube, which is the product chamber, defined in the current as a means to transporting the substance being heated through the chamber past the at least one solid radio frequency source (page 2 paragraph 6).   
Regarding claims 9 and 10, and method claims 17 and 18, each heating stage in Gunn also includes at least a temperature sensor which regulates  RF power via a control unit. A signal of the sensor is utilized by a control system. (column 6 lines 42-45). According to the instant disclosure, one property of an edible mass that is measured is temperature (page 4 paragraph 2). In response to signals from sensor  and computer interface a controller controls the output of buck converter  to regulate the power applied to product  as it flows through heating pipe (column 6 lines 42-45).
Regarding claim 16, Gunn discloses batch wise transportation of the substance being heated (Fig. 1).
Gunn therefore anticipates the subject matter in claims 1,3,4, 6-10, and 14-18.     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 ,5, and 11-13  are rejected under 35 USC 103 as being unpatentable over Gunn, in view of Clodovio (WO 2014/147651 Al)  cited in an IDS. 
Regarding claim 2, Gunn discloses a heating apparatus as claimed, but does not specifically disclose that the heating apparatus is a malaxing apparatus.  Clodovio however discloses a malaxation apparatus with heating and stirring system (page 10 line 23)  in processing olives by microwave dielectric heating to extract oil. Mixing
for prolonged for long periods of time (malaxation) favors the coalescence of the very tiny oil drops released by the cells during crushing. The coalescence is necessary so that the oil drops reach a diameter suitable to favor the separation thereof by centrifugation. Gunn discloses a food processing system comprising a heating apparatus.  Gunn discloses exemplary dairy products, fruit and sweetener mixtures,  meats, meaty sauces, and vegetables (see for example column 4 lines 48-50) produced with the apparatus. Some of these products are known to be  milled before heat treatment or filtered after heat treatment, in the food art. 
 	As both Gunn and Clodovio disclose heating apparatus to process foods, it would have been obvious to one of ordinary skill in the art to include stirring means in a heating apparatus for processing olives in an apparatus in Gunn with a reasonable expectation of success. An apparatus in modified Gunn is a malaxing apparatus as recited in claim 2 and includes stirring means as in claim 4.
	Regarding claims 12-13, Clodovio discloses a food production line (olive oil production) wherein the microwave dielectric heating apparatus is downstream from a crusher (mill) and upstream from a separator (centrifuge) (page 16 lines 21-23), with improved production of olive oil, motivating one of ordinary skill in the art to use a food processing system in modified Dunn, downstream from a crusher or upstream from a separator to process olives, for example, with a reasonable expectation of success. Furthermore, one would expect further improvement of the process in Clodovio, which uses magnetron energy source.  Radio frequency dielectric heaters do not need complex waveguides or shielding measures, and are more efficient (Gunn column 1 lines 65-68).
Claims 2,5 and 11-13 are therefore prima facie obvious in view of the art.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793